          Case 4:18-cv-40202-TSH Document 5 Filed 12/14/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                             )
Raymond R. Mason, Sr.,                       )
        Plaintiff                            )
                                             )
        v.                                   )               Civil Action No. 18-cv-40202-TSH
                                             )
Central Mass Transit Management/             )
Worcester Regional Transit Authority;        )
David Trabucco, in Their Individual and      )
Official Capacity; Jonathan Church, in Their )
Individual and Official Capacity;            )
Amalgamated Transit Union Local 22;          )
Kenneth Kephart in Their Individual and      )
Official Capacity,                           )
        Defendants                           )
__________________________________________)


                                 NOTICE OF APPEARANCE

To: The Clerk of Court and All Parties of Record

       I am admitted to practice in this Court, and I appear in this case as counsel for

Amalgamated Transit Union Local 22 and Kenneth Kephart.



                                                     Respectfully submitted,

                                                     /s/ James A.W. Shaw
                                                     James A.W. Shaw
                                                     BBO # 670993
                                                     SEGAL ROITMAN, LLP
                                                     33 Harrison Ave., 7th Floor
                                                     Boston, MA 02111
                                                     (617) 603-1432
Dated: December 14, 2018                             jshaw@segalroitman.com
          Case 4:18-cv-40202-TSH Document 5 Filed 12/14/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that on December 14, 2018, I served a true and accurate copy of this document
upon the pro se Plaintiff by First Class Mail, to:

       Raymond R. Mason, Sr.
       5 Monticello Dr., West
       Worcester, MA 01603

                                                    /s/ James A.W. Shaw
                                                    James A.W. Shaw




                                                                                                 2
